DETAILED ACTION
This action is responsive to the Applicant’s response filed 12/29/21.
As indicated in Applicant’s response, claims 1-20 have been amended.  Claims 1-20 are pending in the office action.	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-18, 20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nagel et al, USPubN: 2021/0088867 (herein Nagel) in view of Daniel et al, USPubN: 2019/0163172 (herein Daniel), Lossl et al, USPubN: 2019/0240888 (herein Lossl) and Cella et al, USPubN: 2020/0348662 (herein Cella).
As per claim 1, Nagel discloses a method comprising:
receiving, from a sensor (sensors 236 – Fig. 2C; para 0046-0047) coupled to an electrical feed providing energy (e.g. light sensors, temperature sensors, pyranometer sensor … global irradiance, diffuse horizontal irradiance, normal irradiance – para 0047; sensor data 618 – Fig. 6B; power supply … to an electrochromic device… EC window 130 , power state, power level… EC device – para 0028-0029) to a plurality of hardware components (data from the manufacturing, and assembly of the EC windows and any associated hardware of the electrochromic window system – para 0035; sensor hub, power supply, EC windows, Distributed EMS – Fig. 1; EC window … application of electric current and voltage, change of transmissivity… of a material, tint levels – para 0027; power sources … battery, boost power supply … may support a varied number of EC windows … batteries of the distributed EMS – para 0028; supply power to the set of drivers – para 
performing signal processing to break down the current sensor data (sensor data 618 – Fig. 6B; sensor data 672 – Fig. 6D - see Note1) into a plurality of sets of current hardware component data (para 0149, 0161, 0162; tinting state of the first electrochromic device – para 0017-0018; para 0050, 0052-0053 – Note1: sensor data being processed as to corresponding to operation state of hardware components – para 0017, 0049 -such as electrochromic devices or equipment identified for corrective action – para 0020; Fig. 6B, 6D - on basis of predictive model outcome or via quality control analytics – see para 0019-0022; Fig. 7A-G, para 0050, 0052 -  reads on processing or mapping sensor data to a corresponding hardware component or equipment to be considered for repair, corrective action – see Fig. 6B, 6D; para 0149, 0161, 0162 ) mapped to corresponding hardware component of plurality of hardware components (see Note1 from above) of the manufacturing equipment;
hardware component (sensor data and corresponding component … predicting end of life of components – para 0162; prediction and auto-correction of hardware failures … prediction of equipment parameters – para 0161; quality control of an EC window components of the electrochromic window … EMS, drive, gateway, hub … inputting sensor data and performance data in a trained learnng model – para 0052) as input to a trained machine learning model (e.g para 0052; machine learning … outputs indicative of predictive data … indicative of whether the electrochromic device is abnormal, corrective action to be performed for the electrochromic device – para 0022; data from sensor … machine learning for performing quality control – para 0059)
obtaining, from the trained machine learning model, one or more outputs (para 0022; outputs indicative of predictive data – para 0229; Fig. 4-5; outputs 676 – Fig. 6E; outputs 664 – Fig. 6D) indicative of predictive data (para 0052, 0149, 0161, 0162); and
causing, based on the predictive data, performance of one or more corrective actions ( action 624 … for the electrochromic device  – Fig. 6B; action 652 – Fig. 6C; action 664 – Fig. 6D; action 682 – Fig. 6E) associated with one or more of the plurality of hardware components (para 0149, 0161, 0162; action to be performed for the electrochromic device – para 0020; performed for the electrochromic device – para 0022; defective electrochromic devices … corrective action to be performed – para 0023; para 0050) of the manufacturing equipment.
A) Nagel does not explicitly disclose
break down the current sensor data into a plurality of sets of current hardware component data mapped to corresponding hardware component identifiers of a plurality of hardware component identifiers 
providing the plurality of sets of current hardware component data and the corresponding hardware component identifiers as input to a trained machine learning model.
pairing sensor data with a corresponding hardware component for training outcome to assist in determining corrective action for the hardware component (Fig. 6B, 6C, 6D, 6E) in Nagel’s quality control and EC processing approach (Fig. 7A-7G) entails identifying a HW component in relevance to its associated sensor data (para 0017, para 0019-0022, 0049); hence pairing pertinent sensor data with identification of a HW component (components of the electrochromic window … EMS, drive, gateway, hub – para 0052) is either disclosed or would have been obvious.
Lossl discloses production variables obtained during production stages (temperature, tension – para 0076-0080) and machine variables as operational states or settings of machines (para 0086-0088) coupled with a linkage solution that predicts product characteristics from a machine variables (para 0093-0095) so that significance of relationships between production variables and machine variables can characterize state of a process over setting of a specific machine (para 0096) or vice-versa, where a form of two-way analysis (para 0109-0110) between product characteristics and machine variables (para 0098-0100) -- such as via a sensor model or machine learning (para 0103, 0108, 0111) -- enables identification of hardware components (cooler, fan) or specific machine variables (para 0086) in correspondence to (para 0036-0037) a specific set of production variables ( e.g. material, temperature, stretching ratios, transverse tension) per effect of consolidating a mutual impact via a two-way correlation.  Hence, relative one-to-one or mutual impact correspondence between specific machine-based components or metrics and specific process variables or operational characteristics being a significant linkage for configuring machine learning or Lossl’s sensor model is recognized.
Daniel discloses collecting data unique (data collected across a manufacturing environment - para 0041) to a HW component to be fed into a predictive model, the component as specific as a gas nozzle (para 0042; nozzle … to be serviced or replaced – para 0043; Fig. 4) to be serviced or replaced as result from executing the model, using analytics – experiment by machine learning for identifying degraded component of a welding equipment as specific as a gas nozzle, wire conduit, tool fixture, clamp (para 0060) where a set of aggregated sensor data (position, bead size weld penetration, porosity, arc plasma, plasma temperature - para 0059) across a manufacturing environment is analyzed to identify degradation of the specific hardware component.
Cella discloses specific machine type and its coresponding sensor data to be included as training sets of a machine learning process, using a industrial machine sensor data collector where sensed data is based on sensors deployed on moving part of a machine (para 0092), such as frequency range and lines of resolution (para 0064-0065, 0097), as multi-sensor collector on information monitoring rotating elements or bearings (para 0038), industrial fusion (para 0070), the multi-sensor data collector as sensor data input into training artificial intelligence model (para 0071, 0079; AI model – para 0039) or machine learning prediction (para 0066, 0121; machine learning, manufacturing facility – para 1735, 1873), and predictive neural network (power generation, manufacturing process – para 1292) to learn on need or conditions related to  machine vibration,heat, electrical and/or sound outputs, for preventive maintenance of a mobile vehicle, robot, handheld device or wearable device (para 0113, 0119-0121); e.g. using feedback from vibration or temperature, vibration frequency spectra specific to a wearable device in a industrial process (para 0114, 0122-0123) or speed, power, operating/mobility mode, deflection, alignment (para 1736) the sensor data as knowledge base to be encoded in predictive classifications for industrial setting (para 0024, 0026-0027) or for deriving issues related to the industrial setting (para 0029-0030) where configuration data store associated with sensor kit operation include identifier uniquely identifying the device subjected to sensor kit operation (para 2597) where sources of stream of data subjected to metrics tracking such as turbines, compressors, reactors, engines, motors, vehicles, pumps, rotors, bearings, valves are also configured with respective identifier (para 0662); e.g. information of rotating machine accessible via an identifier obtained from a cloud-based storage (para 4782); hence collector of sensed information associated with machines respectively identified (via identifier) as source of tracked stream or moving/vibrating/heating part, wearable part, electrical part, robotized, acoustic part of an industrial machine in terms of sensor data mapped to a specific machine component identified as part of knowledge base or training set into machine learning or predictive classification algorithms is recognized.
Therefore, as sensed EC assembly data (or assembly of HW components) in Nagel can be presented with SKU table identifying a device unique identifier or type (para 0092-0093) and can represent information states of vibration, impact, temperature, pressure, lighting related to manufacturing physical stages and transport of material (para 0061-0062, 0066-0067m 0077, 0082, 0084, 0086,0089) and collected sensor data is chained into trained learning models, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement collection of sensor data in relevance to improving a manufacturing process settings or diagnose equipment deficiency in Nagel so that implementation of machine learning in terms of pairing of sensor data with a corresponding hardware component and configuring a training model purported for determining quality control and correction to devices or equipment setting includes a pre-processing and break-down of the current sensor data into a plurality of sets of current hardware component data mapped to (or linked to, as per Lossl) corresponding hardware component identifiers of a plurality of hardware component identifiers, the hardware component specifically identified - as (a) in Cella sensor data mapped to moving/vibrating/heating part, wearable part, electrical part, robotized, acoustic part of a industrial machine for predictive learning; and (b) in Daniel mapping gas nozzle, wire conduit, tool fixture, clamp with plurality of sensor data characterizing position, bead size weld penetration, porosity, arc plasma, plasma temperature -  for effect of providing the plurality of sets of  hardware component data (sensed variables) and the corresponding hardware component identifiers – as per Cella and Danial - as a form of one-to-one linkage – as per Lossl – to be included with input for a machine learning configuration; because
quality control underlying machine learning from collected sensor data associated with manufacturing processes as in Nagel system not only seek most optimum configuration setting and to address any functional deficiency among stages of the process but also aim at detecting faults and anomalies among the hardware component or equipment associated with a given process, and as sensor data provide a measure on state or condition of a process in direct relation to the hardware assembly or equipment settings, the tight relationship between process variables, sensed status or conditions and said hardware component put forth the need for input configuration of a machine learning or predictive training as set forth above be organized in the form of pre-arranging sensor data so that collected parameters values, operational status or metrics be paired or mapped with a specific device or machine whose identification underlies the very operation at a given time point at which sensor data is captured; the mapping thereby enabling, , individualized faults or deficiencies to be attributed- via correlative analytics from machine learning- to a hardware component (for corrective action or replacement to be determined) as well as the parametric setting of the very process stage being operated by the hardware.
As per claim 2, Nagel discloses (method of claim 1), wherein the predictive data comprises one or more of:
a predicted fail date (predicted lifetime of the EC window – para 0130; predicted lifespan – para 0190; predicted end of life- para 0229) for a hardware component (see electrochromic device (e.g. EC window ) … supplied by a main power supply – para 0028; predicted operational maintenance … replacement – para 0134) of the manufacturing equipment;
predicted energy usage of the hardware component;
predicted variance of the hardware component compared to other similar hardware components (predicted amount of defective EC windows … 98% were normal and 2% were abnormal – para 0128 – Note2: yield of EC windows components in terms of predicted defective/non-defective percentage yield reads on predicted variance of hardware component in terms of normal and abnormal yield percentage), or
a predicted product quality (see Note2) to be caused by the hardware component.
As per claim 3, Nagel discloses (method of claim 1, wherein the performance of the one or more corrective actions comprises one or more of: 
replacement of a hardware component (such as replacement – para 0134) of the manufacturing equipment prior to failure of the hardware component;
preventative maintenance (predicted … maintenance – para 0134; preventive maintenance of the equipment – para 0202) of the hardware component;
providing an alert (providing an alert – para 0202; para 0229; para 0155) to a user associated with the hardware component or a manufacturing parameter associated with the hardware component; or
updating the manufacturing parameter (tint level - para 0262, 0264; adjust the current flow – para 0205) associated with the hardware component (see EC window, electrochromic devices).
As per claim 5, Nagel does not explicitly disclose method of claim 1 further comprising:
accessing a library comprising a plurality of sets of historical hardware component data mapped to second corresponding hardware component identifiers, wherein the performing of the signal processing is based on the library.
	Use of historical set in terms of data store information or sensor-based data capture for preparing training input is shown Nagel (para 0059, 0129, 0138-0139), which is used as performance data for training or re-training model (para 0123) such as machine learning or predictive data output (0021-0022) related to EC devices or for corrective action on equipment (para 0149, 0161, 0162), per a cloud system where management of sensor assets (database system - para 0123) allow user to access, create, edit, store, delete and share (para 0032) elements of the datastore.
Implementing machine learning from organizing sensor data per a break-down that provides mapping of process data with a corresponding machine or hardware component associated with sensor data collected per a process operation or stage is deemed obvious per rationale A in claim 1, using Lossl, Danieal and Cella.
Further, Cella discloses library of past learning configuration in terms of vibration fingerprints and associated states, outcomes, the vibration noise recorded therewith associated with a agitator devive within a (pharmaceutical) processing plant, the vibration noise (e.g. from a pump) susceptible of being correlatted with state (as failed or near fail condition) of a previous agitator operation of an expert system (para 1372), the correlation based on the library of vibration enabling the expert system to predict imminent failure or actual failure of the agitator hardware. 
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement use of historical data in Nagel and selection of model (model component library – para 0065) for implementing quality control and design of EC window so that knowledge base of a plurality of sets of historical data is based in accessing library of model configuration – as set forth in Cella – including fingerprinted information in form of hardware component data mapped to second corresponding hardware component identifiers (per the pairing in the obviousness rationale A in claim 1), wherein the performing of the signal processing of EC systems and implementing quality control of EC components is based on accessing the library (as per Cella); because
 results for successive instance of machine learning can be correlated or compared with previously recorded historical or fingerprinting data in accordance with past experimentation establishing pairing between process state/conditions and machine or equipment component, thereby identification or evaluation of a process metrics or status (pass or failed) can be carried in direct relevance to a corresponding hardware component or equipment portion responsible for the status, in the sense that a expert system or diagnosis subsystem underlying the overall quality control (such as Nagel’s EC design and analytics) endeavor can be able to find the shortest path in determining or pinpointing a specific process to be a confirmed fault or a specific hardware component (e.g. a device underlying a EC assembly) as responsible for the fault whereby to implement immediate actions such as repair/replacement or corrective/preventive maintenance types, the expedited aspect of action taken directly reflective upon improving state of the quality control purported by the EC performance analytics, equipment diagnostic and machine learning framework by Nagel.
As per claim 6, Nagel does not explicitly disclose method of claim 5 further comprising:
determining a first set of current hardware component data is not in the library;
determining a first hardware component that corresponds to the first set of current hardware component data; and
adding the first set of current hardware component data mapped to the first hardware component to the library.
Based on use of historical data as library of knowledge or fingerprinted recording of past experimentations as set forth in Nagel and Cella (refer to claim 5), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement fingerprints or library of sensor data mapped with respective hardware component with additive formation of the fingerprints or library of reuse configurations, the library formation consolidated with a) determining a first set of current hardware component data (sensor data) is not in the library; b) determining a first hardware component (equipment part or device) that corresponds to the first set of current hardware component data(sensor data); and c) adding the first set of current hardware component data mapped to the first hardware component to the library; because
of the benefits associated with fingerprints and established pairing by which sensed data or metrics mapped with a corresponding hardware component is recorded in the library as a form of reuseable historical configuration as set forth in the rationale of claim 5, where knowledge base library can be consulted for selectively support training and predictive algorithms needed to implement process improvement as well as hardware component corrective and preventive maintenance.
As per claim 9, Nagel discloses method of claim 1 further comprising:
receiving a plurality of sets of historical hardware component data mapped to the corresponding hardware component identifiers (refer to rationale A in claim 1);
receiving a corresponding set of historical performance data (refer to claim 5 and pass/fail libray in Cella) for each of the plurality of sets of historical hardware component data; and training a machine learning model with data input comprising the plurality of sets of historical hardware component data (refer to the historical data in claim 5) and target output comprising the corresponding set of historical performance data (refer to Cella pass/fail library per rationale in claim 5 ) for each of the plurality of sets of historical hardware component data to generate the trained machine learning model (refer to claim 5).
As per claim 10, Nagel discloses a method comprising:
receiving a plurality of sets of historical (refer to historical data per claim 5) hardware component data mapped to corresponding hardware component identifiers (refer to rationale A in claim 1) of a plurality of hardware components of manufacturing equipment (refer to claim 1), 
wherein the plurality of sets of historical hardware component data mapped (refer to rationale A in claim 1) to the corresponding hardware component identifiers is based on historical data received from a sensor (refer to rationale in claim 5) coupled to an electrical feed (refer to claim 1) providing energy (refer to claim 1) to the plurality of hardware components of the manufacturing equipment, 
wherein each corresponding hardware component identifier (refer to rationale A in claim 1 and teaching by Daniel and Cella) is associated with a corresponding hardware component of the manufacturing equipment, 
receiving a corresponding set of historical performance data (refer to rationale in claim 5) for each of the plurality of sets of historical hardware component data; and
training a machine learning model (refer to claim 1) with data input comprising the plurality of sets of historical hardware component data (refer to claim 5) and target output (refer to Cella and library of previous modle execution in claim 5) comprising the corresponding set of historical performance data (refer to rationale in claim 5) for each of the plurality of sets of historical hardware component data to generate a trained machine learning model, the trained machine learning model being capable of generating one or more outputs indicative of predictive data (refer to claim 1) to perform one or more corrective actions (refer to claim 1) associated with one or more of the plurality of hardware components of the manufacturing equipment.
B) Nagel does not explicitly disclose historical sensor data as 
data from sensor coupled to an electrical feed providing historical energy to the plurality of hardware components of the manufacturing equipment; wherein each of the plurality of sets of historical hardware component data corresponds to energy usage during operation of the corresponding hardware component.
Cella discloses pass/fail library of executed/configured training instances (para 1372) and combination of input for machine learning or cognitive intelligence associated with sensors information for diagnosis recognition or provision learning feedback so as to improve effectiveness of the analytic system (or training of data thereof) via enhanced selection or deselection of performance parameters or metrics related to executed automation results and energy usage of the like (para 0649); the training using configuration data store associated with sensor kit operation include identifier uniquely identifying the device subjected to sensor kit operation (para 2597) where sources of data stream (streams from accelerometer, magnetic, electrical field  - para 0647 - subjected to metrics tracking) such as turbines, compressors, reactors, engines, motors, vehicles, pumps, rotors, bearings, valves are also configured with respective (device) identifier (para 0662); e.g. information of rotating machine accessible via an identifier obtained from a cloud-based storage (para 4782)
Hence, use of previous training results (historical sensor data) in terms of tracked sensor metrics on energy supplied to the machines of an automation process such as turbines, compressors, reactors, engines, motors, vehicles, pumps, rotors, bearings, valves constituting energy-consuming sources or hardware components (rotating machine) accessible and identified from storage system (or library of knowledge base) via unique identifiers in relevance to sensor data from past training execution is recognized.
Therefore, based on role of a user action in perfecting a training (para 0102, 0106) for achieving a proper learning and assisting the quality control in Nagel, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement configuration of sensor data for use as historical knowledgebase or learning feedback in Nagel so that the knowledgebase in terms of historical sensor data comprises recorded metrics on an electrical feed providing historical energy – as per Cella - to the plurality of hardware components of the manufacturing equipment; wherein each of the plurality of sets of historical hardware component data corresponds to energy usage during operation of the corresponding hardware component (e.g. turbines, compressors, reactors, engines, motors, vehicles, pumps, rotors, bearings, valves as per Cella); because
recorded metrics on energy or electrical feed into a past machine operation states or consumption aligned within a manufacturing process associated with a specifice machine (mapped via a corresponding identifier) identified or accessible a historical store of sensor data, library of past execution or operational setting would facilitate arrangement of training model input such as endeavored by the quality control and regressive machine learning in Nagel for deriving actions to be conducted on a given machine; where training models configured from historical data and mapping of EC states, sensor data with specific machine or identified equiqment would also benefit from a user interface reevaluation of resources for test integration thereof and recursive effect of parameterizing training algorithms or tuning a recognition process, i.e. the reediting effect thereof using selection or deselection of historical metrics via intelligent reuse of historical metrics -  thereby reducing automation effort  in seeking a optimum machine learning solution or target (fault identifying or deriving a corrective action), optimizing the regressive training coverage via selective reuse combined with achieving of most cost-effective regression models, and enhancing quality control endeavored by the ML framework, and improving usability of the historical database consolidated from the adjusted preventive maintenance of related components/equipment identified from mapped sensor metrics.
As per claim 11, Nagel discloses (method of claim 10), wherein the corresponding set of historical performance data for each of the plurality of sets of historical hardware component data is associated with one or more of:
failure of a hardware component (para 0250-251, 0254);
maintenance of the hardware component (refer to claim 3; para 0134, 0137; refer to pass/fail library in Cella for historical performance data);
energy consumption of the hardware component; or
product quality associated with the hardware component.
As per claim 12, Nagel discloses method of claim 10 further comprising:
receiving, from one or more sensors associated with the manufacturing equipment, historical sensor data associated (refer to claim 5) with producing, by manufacturing equipment, a plurality of products (refer to claim 1); and
performing signal processing to break down the historical sensor data into the plurality of sets of historical hardware component data mapped to (refer to rationale A in claim 1) the corresponding hardware component identifiers.
As per claim 13, Nagel discloses method of claim 12, wherein the performing of the signal processing comprises, for each of the plurality of hardware components of the manufacturing equipment, operating the corresponding hardware component (refer to claim 5) and identifying a corresponding set of historical hardware component data (refer to rationale in claim 5).
As per claim 14, Nagel discloses (method of claim 12) further comprising generating a library comprising the plurality of sets of historical hardware component sensor data mapped to the corresponding hardware component identifiers (refer to rationale in claim 5), 
wherein the library is to be used for the performing of the signal processing to break down current sensor data into a plurality of sets of current hardware component data mapped to (refer to rationale A in claim 1) the corresponding hardware component identifiers.
As per claim 15, Nagel discloses method of claim 12 further comprising:
training a second machine learning model with second data input comprising the historical sensor data and second target output (see loop 606[Wingdings font/0xE0]602 of Fig. 6A; the procedure is repeated for the other input/output mappings, implemented by control module to generate predictive data – para 0189) comprising the plurality of sets of historical hardware component data mapped (refer to rationale A in claim 1) to the corresponding hardware component identifiers to generate a second trained machine learning model, wherein the second trained machine learning model (Fig. 6A; machine learning, SVM, linear regrsession, recursive CNN – para 0153; machine learning model, training set, neural network inputs/output mapping … connection weights adjusted in accordance with the learning, the procedure is repeated for the other input/output mappings, implemented by control module to generate predictive data – para 0189) is to be used to perform the signal processing to break down current sensor data into a plurality of sets of current hardware component data mapped to (refer to rationale A in claim 1) the corresponding hardware component identifiers.
As per claim 16, Nagel discloses a non-transitory machine-readable storage medium storing instructions which, when executed cause a processing device to perform operations comprising:
receiving, from a sensor coupled to an electrical feed providing energy to a plurality of hardware components of manufacturing equipment, current sensor data associated with producing, by the manufacturing equipment, a plurality of products, 
wherein the current sensor data is associated with energy provided to a plurality of hardware components of the manufacturing equipment;
performing signal processing to break down the current sensor data into a plurality of sets of current hardware component data mapped to corresponding hardware component identifiers of a plurality of hardware component identifiers corresponding to the plurality of hardware components of the manufacturing equipment;
providing the plurality of sets of current hardware component data and the corresponding hardware component identifiers as input to a trained machine learning model; obtaining, from the trained machine learning model, one or more outputs indicative of predictive data; and 
causing, based on the predictive data, performance of one or more corrective actions associated with one or more of the plurality of hardware components of the manufacturing equipment.
( all of which being addressed in claim 1)
As per claims 17-18, refer to claims 2-3
As per claim 20, Nagel discloses non-transitory machine-readable storage medium of claim 16, wherein the operations further comprise:
accessing a library comprising a plurality of sets of historical hardware component data mapped to second corresponding hardware component identifiers, wherein the performing of the signal processing 1s based on the library. (refer to rationale in claim 5)
Claims 4, 19 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nagel et al, USPubN: 2021/0088867 (herein Nagel) in view of Daniel et al, USPubN: 2019/0163172 (herein Daniel), Lossl et al, USPubN: 2019/0240888 (herein Lossl) and Cella et al, USPubN: 2020/0348662 (herein Cella), further in view of Andronic, USPubN: 2019/0265665 (herein Andronic) and Al Faruque, USPubN: 2019/0230113 (herein AlFaruque)
As per claim 4, Nagel does not explicitly disclose method of claim 1, wherein 
the sensor comprises a current transformer (CT) clamp that senses magnetic fluctuations in an electrical feed conductor coupled to the manufacturing equipment and converts the magnetic fluctuations into the current sensor data comprising one or more of electrical current data or voltage data.
Nagel discloses algorithms executing steps having physical manipulations or optical signals capable of being stored, transferred and manipulated into bits, values (paa 0275) where sensor are configured to capture current and charge readings (para 0205)
	AlFaruque discloses machine learning (para 0151) is used as various algorithms for simulating leakage-aware CAD tools or side-channel attack (para 0150) associated with a additive manufacturing process (para 0055, 0057, 0135) where part of the experimental set includes a current clamp to sense audio, vibration and magnetic fluctuations possibly indicative of the leakage or side- channel attacks (para 0175)
	Andronic discloses use of signal sensor in form of a current clamp (para 0024) to observe signalling (surge events) associated with control and automation system and their underlying industrial porcess in relation the failure rate of the equipment (para 0007, 0018)
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement sensor read in electrochromic device and manipulation of physical signals associated with process monitoring/collecting associated therewith with dedicated means to convert fluctuations of electrochromic signals into readable current information, such as use of current transformer (CT) clamp that senses magnetic fluctuations in an electrical feed conductor coupled to the manufacturing equipment and converts the magnetic fluctuations into the current trace data comprising one or more of electrical current data or voltage data - as per Andronic tracking of surge events and AlFaruque sensing of fluctuations; because
	electrical signalling sensed with the industrial purport of collecting, obtaining real-time metrics on electrical quantity bearing measure of voltage, current, magnetic field having physical characteristics, or EC window components as set forth in Nagel can be translated into digital bits or computer-readable format being so instrumental to designer analysis, and/or formulation of algorithmic constructs in implementing of numerial models or predictive machine learning, and addition of conversion devices such as current clamp (CT) attached directly to real-time monitoring operation of EC devices industrial, manufacturing equipment or controller parts thereof would enable manipulation of hard-to-read signals in the likes of electromagnetic fluctuations into stable reading (concrete current reading) susceptible to supporting computer-compliant interpretation and programmatic use (predictive model algorithms), the clamp-based conversion benefitting the industrial designer with integration of any auxiliary, minor type of information or satellite environmental influence or non-linear signalling variation (from machines or runtime devices) into the metrology and manufacturing process data collection (sensor data) required to structure training set into a machine learning in Nagel; that is, electrochromic signalling fluctuations or vibrational portions to the main sensor data, when proper clamped into current reading can be graphically analyzed and properly isolated for consideration would support acceptance or reject of a reading as collected, thereby consolidating a properly filtered and significant training dataset (or input translated from the reading) which in turn can be effectively adapted into a ML model instantiated with purport to generate specific predictive outcome reflective of the well-filtered, selected set of input.
As per claim 19, Nagel discloses non-transitory machine-readable storage medium of claim 16, wherein the sensor comprises a current transformer (CT) clamp that senses magnetic fluctuations in an electrical feed conductor coupled to the manufacturing equipment and converts the magnetic fluctuations into the current sensor data comprising one or more of electrical current data or voltage data. (refer to rationale in claim 4)
Claims 7-8 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Nagel et al, USPubN: 2021/0088867 (herein Nagel) in view of Daniel et al, USPubN: 2019/0163172 (herein Daniel), Lossl et al, USPubN: 2019/0240888 (herein Lossl) and Cella et al, USPubN: 2020/0348662 (herein Cella), further in view of Savini et al, USPubN: 2020/0047336 (herein Savini)
As per claims 7-8, Nagel discloses method of claim 1, wherein the performing of the signal processing comprises:
providing the current sensor data as input to a second trained machine learning model (see loop 606[Wingdings font/0xE0]602 of Fig. 6A; the procedure is repeated for the other input/output mappings, implemented by control module to generate predictive data – para 0189); and
obtaining, from the second trained machine learning model, one or more second outputs indicative of second predictive data (Fig. 6A; machine learning, SVM, linear regrsession, recursive CNN – para 0153; machine learning model, training set, neural network inputs/output mapping … connection weights adjusted in accordance with the learning, the procedure is repeated for the other input/output mappings, implemented by control module to generate predictive data – para 0189) comprising the plurality of sets of current hardware component data mapped to (refer to rationale A in claim 1) the corresponding hardware component identifiers. 
wherein the second predictive data (see generate second predictive data from above) comprises a first set of current hardware component data mapped to (refer to rationale A in claim 1) a first hardware component identifier.
Nagel does not explicitly disclose:
providing a visual representation of at least a portion of the second predictive data to a user device; receiving, from the user device, user input confirming or overriding the at least a portion of the second predictive data; and using the user input to re-train the second trained machine learning model.
Nagel discloses a regression ML or classification framework (para 0153, 0167) for controlling performane of EC window and devices with presentation of EC window in terms of SKU and sensor data in association with specs-sheet and displayed expectation of device performance for tolerance evaluation(para 0093) such as determining a corrective action based on test parameters or batch test execution by EC window components identified with a SKU system(para 0094) where corrective action is based on transfer learning and evaluating difference between process results achieved after each test,the transfer learning helping formation of training set for more machine learning models (para 0100), the corrective action including discarding of EC window set due to a fault detected in the course of physical stages (para 0101) of a production line, where visual check or assistance of specialized QA team (para 0103) or trained user , via a GUI, provide assistance in integrating functionel tests and installation of the EC components  (para 0106), or in configuring sensor data associated with states of operation of a EC window per effect of user viewing, edits enabling further generating of additional predictive data (para 0122; training …  retraining using different training sets – para 0176) and corrective actions.
Savini discloses article manufacturing environment (para 0152) equipped with machine learning algorithms for classifying (Fig. 4) an use of GUI for identifying anomalies (Fig. 3) and corrective actions on basis of predicted connection/data points (para 0110) in relation to machine applied torque (Fig. 1) respective to positioning of tubular equipment (see Abstract; Fig. 2, para 0142) where acceptance or rejection of the ML outcome (Fig. 5-6) includes user overrides to revert to previous setting (para 0143)
Therefore, based on the recursive effect of training and retraining (para 0176) in Nagel, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement recursive training and repeating trained models per Nagel’s quality and QA team performance control and GUI-based framework associated with successive training runs  (of predictive models) so that the model configuration via the GUI includes (a) providing a visual representation of at least a portion of the second predictive data (subsequent to a first predictive output) to a user device; (b) receiving, from the user device, user input confirming or overriding – as per Savini’s machine learning -  the at least a portion of the second predictive data; and (c) using the user input to re-train the second trained machine learning model – as set forth with the user/team assistance and transfer of learning from successive test outcomes from above; because
editing user actions coupled visual review of quality control testing or generated predictive output of training models configured from historical data and mapping of EC states, sensor data with machine or equiqment operational data/variables would benefit from a human skill set, expertise, reevaluation of resources for integration thereof as well as decision making in selecting or parameterizing training algorithms, the basis of user intervention having further effect of reducing automation effort  in seeking a optimum machine learning solution or target (fault identifying or deriving a corrective action), optimizing the regressive training coverage via selective reuse combined with achieving of most cost-effective regression models, and enhancing quality control endeavored by the ML framework, and improving usability of the historical database consolidated from the adjusted preventive maintenance of related components/equipment identified from mapped sensor metrics.
Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are moot in light of the new grounds of rejection which have been necessitated by the Amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
March 22, 2022